This is an election contest involving the office of marshal of the city of Imperial, California. It appears *Page 390 
from a statement in writing, filed by the attorneys for appellant herein, that plaintiff and respondent has voluntarily resigned the office of marshal of the city of Imperial, to which he was declared elected, and that defendant and appellant has been appointed by the board of trustees of said city of Imperial to fill said vacancy, which office he now holds; and it appearing by reason of the facts recited the public can have no interest in the result of said appeal, and the appellant having consented thereto, it is, therefore, ordered that the appeal herein be, and the same is, dismissed.